Case 1:19-cv-01197-LO-TCB Document 109 Filed 07/16/20 Page 1 of 2 PageID# 1503



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


  UNITED STATES OF AMERICA,

                         Plaintiff,

                  v.
                                                            Case No. 1:19-cv-1197-LO-TCB
  EDWARD SNOWDEN,

                         Defendant,

  and

  MACMILLAN PUBLISHING GROUP, LLC
  d/b/a HENRY HOLT AND COMPANY, et
  al.,

                         Relief-Defendants.


         DEFENDANT SNOWDEN’S RESPONSE TO PLAINTIFF UNITED STATES’
  MOTION TO SANCTION EDWARD SNOWDEN FOR HIS REFUSAL TO PARTICIPATE
                IN CIVIL DISCOVERY AND MOTION TO SEAL


               Defendant Edward Snowden, by his counsel, respectfully states that he does not

        oppose the Motion of the United States to Sanction Edward Snowden for his Refusal to

        Participate in Civil Discovery or the specific sanctions set forth by the Government in that

        motion, ECF Nos. 101-102. Defendant Snowden also does not oppose the Government’s

        Motion to Seal, ECF No. 104, et seq.

                                               Respectfully submitted,

                                               EDWARD SNOWDEN

                                               By counsel

 Dated: July 15, 2020

                                                  1
                                                                               2762521.2 116160-101842
Case 1:19-cv-01197-LO-TCB Document 109 Filed 07/16/20 Page 2 of 2 PageID# 1504



 Counsel for Defendant:



 /s/ Victor M. Glasberg _________
 Victor M. Glasberg, #16184
 Victor M. Glasberg & Associates
 121 S. Columbus Street
 Alexandria, VA 22314
 (703) 684-1100 / Fax: 703-684-1104
 Vmg@robinhoodesq.com

 /s/ Lawrence S. Lustberg
 Lawrence S. Lustberg
 GIBBONS P.C.
 1 Gateway Center
 Newark, NJ 07102
 (973) 596-4731 (phone)
 (973) 639-6285 (fax)
 llustberg@gibbonslaw.com
 Appearing pro hac vice




                                      2
                                                             2762521.2 116160-101842
